UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 CAONAISSA WON,
                                                  Plaintiff, Case No.: 20-cv-2811

                         - against -
                                                             FIRST AMENDED COMPLAINT
 AMAZON.COM SERVICES LLC,
                                                             Jury Trial Demanded
                                                Defendant.


       Plaintiff Caonaissa Won (“Plaintiff”), by her attorneys, Virginia & Ambinder, LLP alleges

upon knowledge as to herself and upon information and belief as to all other matters as follows:

                               PRELIMINARY STATEMENT

     1.        This action is brought against AMAZON.COM SERVICES LLC (“Defendant” or

“Amazon”) to recover for violations of the New York City Human Rights Law, Administrative

Code of the City of New York §8-101 et seq. (“NYCHRL”) for wrongfully discriminating and

retaliating against Plaintiff based on her status as a caregiver and the NYCHRL, New York State

Human Rights Law, Executive Law § 296 et seq. (“NYSHRL”), and the Uniformed Services

Employment and Reemployment Rights Act of 1994, 38 USC §§ 4301-4335 et seq. (“USERRA”)

for wrongfully discriminating and retaliating against Plaintiff and failing to reemploy her based

on her military status and uniformed status.

     2.        Plaintiff has initiated this action seeking loss of past and future earnings and

benefits, compensatory damages, punitive damages, interest, liquidated damages, attorneys’ fees,

and costs.
                                 JURISDICTION AND VENUE

    3.         Venue for bringing this action in the Eastern District of New York under 28 U.S.C.

§ 1391(b) is appropriate because a substantial part of the events or omissions giving rise to the

claims occurred in the Eastern District of New York.

    4.         Jurisdiction of this Court is invoked pursuant to the USERRA, 38 U.S.C. §

4323(b)(3), and 28 U.S.C. §§ 1331 and 1337. This Court also has supplemental jurisdiction under

28 U.S.C. § 1367 for claims brought under the NYSHRL and NYCHRL.

    5.         Plaintiff demands that a jury trial be held for this action.

                                             PARTIES

    6.         Plaintiff is a resident of the State of New York and was formerly employed by

Defendant.

    7.         Upon information and belief, Amazon.com Services, Inc. was a Delaware

corporation that was formerly registered to do business in New York, with a principal place of

business in New York.

    8.         Upon information and belief, Defendant Amazon.com Services LLC is a Delaware

limited liability company registered to do business in New York, with a principal place of business

in New York.

    9.         Plaintiff was employed by Amazon.com Services, Inc. throughout her employment,

from approximately July 1, 2019 until about September 6, 2019.

    10.        In approximately December 2019, after Plaintiff’s employment ended,

Amazon.com Services, Inc. changed their corporate name to Amazon.com Services LLC and has

been operating as an LLC since that time.

    11.        Defendant Amazon.com Services LLC became authorized to conduct business in




                                                  2
New York State in approximately January 2020.

     12.        Defendant employed more than 4 employees during all relevant times, and was

Plaintiff’s employer as defined under the NYSHRL and NYCHRL.

     13.       Defendant was responsible for the firing and hiring of Plaintiff, and controlled the

terms and conditions of her employment including her rate of pay, schedule, promotions,

discipline, and raises.

     14.       Defendant was Plaintiff’s employer within the meaning of 38 USC §§ 4303(4)(A).

                                   STATEMENT OF FACTS

     15.       Plaintiff worked at Amazon as a fulfilment associate in the shipping department at

an Amazon facility in New York State from approximately July 1, 2019, until she was wrongfully

terminated on or about September 6, 2019.

     16.       Plaintiff was paid approximately $17.50 per hour for her work.

     17.       At all relevant times, Plaintiff was, and remains, an Active Duty member of the

United States Army Reserve.

     18.       Plaintiff falls within a protected class based on her military status and uniformed

service under the NYCHRL and the NYSHRL and qualifies as a member of the uniformed

services under the USERRA.

     19.       During the relevant time period, Plaintiff was the sole custodial parent to her seven-

year-old child. As such, Plaintiff falls within a protected class based on her status as a caregiver

under the NYCHRL.

     20.       Plaintiff was qualified for her position at Amazon. Plaintiff was a diligent worker

and regularly received positive feedback from her supervisors.




                                                 3
     21.      Prior to her termination, Plaintiff did not receive any disciplinary actions or

warnings whatsoever.

     22.      At all relevant times, Plaintiff was an employee of Defendant within the meaning

of the NYSHRL and the NYCHRL.

     23.      When Plaintiff began working for Amazon, she was scheduled to work four days

per week, Sunday through Wednesday, from 7:15 a.m. until 5:45 p.m., with two fifteen-minute

breaks, and one thirty-minute lunch break.

     24.      On at least four occasions throughout her employment with Amazon, Plaintiff

requested that a minor modification be made to her schedule effective September 5, 2019 when

her son began attending school.

     25.      Specifically, Plaintiff asked that she be permitted to arrive to work approximately

fifteen minutes later, at 7:30 a.m., and leave approximately fifteen minutes earlier, at 5:30 p.m.,

in order to be able to drop off and pick up her son from school.

     26.      Plaintiff even offered to forego her lunch and/or fifteen-minute breaks in order to

effectuate this schedule accommodation.

     27.      Plaintiff’s scheduling requests were summarily, and repeatedly, refused by

Amazon.

     28.      When Plaintiff first commenced her employment with Amazon on July 1, 2019 she

promptly spoke to the head of the Human Resources Department (“HR”) to inquire how she could

request a schedule accommodation to pick up and drop off her son when he started school later

that year.




                                                4
    29.       The head of HR informed Plaintiff that he was not aware that any such

accommodation existed, that she would likely have to work part-time, but that she should speak

to someone else in HR.

    30.       Accordingly, on or about July 3, Plaintiff spoke to a female HR representative to

request the accommodation for her caregiving responsibilities. However, she was again told that

no such accommodation exists for caregivers.

    31.       Plaintiff subsequently saw a notice posted in the restroom which read that

individuals with schedule accommodation requests can speak to HR. As such, on or about July 8,

Plaintiff spoke to a different female HR representative. Plaintiff referenced the notice about

schedule accommodation requests that she saw posted in the restroom, and inquired about an

accommodation for her caregiving responsibilities. The HR representative responded by telling

her that no such accommodation exists for childcare purposes, and that schedule accommodations

were made solely for religious or educational purposes. The HR representative further stated that

there was nothing she could do, and told Plaintiff that she should just speak to other employees

and ask for childcare recommendations. The HR representative then stated that if Plaintiff cannot

meet the demands of the job, she cannot work for Amazon.

    32.       Plaintiff again spoke to another female HR representative and was told that nothing

could be done, but that she could try to make the request again by submitting her son’s school

schedule as proof of the requested accommodation. The HR representative said that no further

action on Plaintiff’s request could be made until the school schedule was received. She also stated

she would write a notification e-mail to the HR manager about Plaintiff’s request. Plaintiff asked

if it was possible for her to be copied on that e-mail as she wanted to ensure the message was sent.

However, the HR representative objected, stating it was not possible to include her in the e-mail.




                                                5
    33.        Plaintiff repeatedly attempted to retrieve a copy of her son’s schedule from the

school, but the school appeared to be closed for the summer. As such, Plaintiff could not obtain

a copy of the school schedule until after the school opened at the beginning of September.

    34.        Plaintiff was subsequently required to take a military leave of absence from her

employment from August 11, 2019 to August 22, 2019 in order to attend mandatory military

training in Virginia.

    35.        While Plaintiff was in training in Virginia, the military required her to take an

additional leave from August 22, 2019 to September 6, 2019.

    36.        Plaintiff properly requested, and was granted, both military leaves in order to attend

to her military duties.

    37.        Plaintiff’s son’s first day of school was September 5, 2019.

    38.        On September 6, 2019, immediately upon returning from her military training,

Plaintiff picked up her son from school along with a copy of his schedule to bring to Amazon.

    39.        The same day, on September 6, Plaintiff went to Amazon to deliver the requested

copy of her son’s school schedule. Plaintiff entered the Amazon building with her seven-year-old

son, and went straight to the security desk to surrender her cell phone in accordance with

Amazon’s prohibition on entering the building with electronics.

    40.        After Plaintiff surrendered her cell phone, she proceeded to walk towards the HR

desk with her child in hand. Approximately three to five security employees witnessed Plaintiff

walk through the security check points and proceed on to HR without raising any issues about

Plaintiff’s child accompanying her.




                                                 6
    41.       As Plaintiff arrived to HR and waited online for assistance, she was approached

and told that she could not be in that area with her son. Although Plaintiff was confused, she

promptly complied and proceeded to exit the area via the metal detectors.

    42.       Upon exiting, Plaintiff explained that she could not leave her seven-year-old son

alone, and that she needed to deliver paperwork for her caregiver accommodation request to the

HR department. Plaintiff inquired about what she could do to speak with someone in HR, as this

was an important and time-sensitive matter.

    43.       Plaintiff was then informed that she needed to wait outside of the main entrance

gates until someone from HR could speak with her. Accordingly, she waited outside with her son

for approximately forty (40) minutes before an individual from HR arrived to speak with her.

    44.       Plaintiff explained to the HR representative that she was returning from military

leave and wanted to drop off proof of her son’s school schedule in order to request an

accommodation for her caregiving duties which required picking up and dropping off her son at

school.

    45.       The HR representative responded only by asking Plaintiff if she had entered the

building with her son. Plaintiff confirmed that she did, but explained that she immediately exited

when informed that her son was not permitted to be there. The HR representative then stated that

he would be back.

    46.       The HR representative returned with another HR employee, and the two of them

informed Plaintiff that she was terminated effective immediately. Plaintiff was asked to sign a

witness statement form.

    47.       When Plaintiff inquired about the grounds for the termination, she was told that she

committed a policy infraction by attempting to enter the facility with her son. Plaintiff stated that




                                                 7
she was never informed that having her young child accompany her to speak with HR was a

violation. Nonetheless, she was terminated.

    48.       Amazon’s proffered reason for terminating Plaintiff is pretextual.

    49.       Amazon terminated Plaintiff because of her status as a caregiver and in retaliation

for requesting a schedule change for her caregiving responsibilities, and for taking military leave.

    50.       Amazon’s repeated refusal to alter Plaintiff’s schedule for childcare purposes

constitutes discrimination based on caregiver status under the NYCHRL.

    51.       Amazon’s stated policy and practice of making schedule modifications solely for

educational or religious purposes constitutes a per se violation of the NYCHRL prohibition on

discriminating against caregivers.

    52.       Plaintiff was subjected to discrimination, retaliation, and harassment based on her

status as a caregiver and a military member and uniformed service, and for requesting a schedule

modification to accommodate her caregiving responsibilities, and taking military leave.

    53.       Plaintiff’s military status and military-related obligations—including her military

leave—was a motivating factor for the discriminatory termination.

    54.       Plaintiff was treated less well because of her caregiver and military status and

uniformed service.

    55.       Defendant discriminated against Plaintiff on the basis of her caregiver status and

military status and uniformed service.

    56.       As a result of the foregoing, Defendant has violated the NYSHRL, NYCHRL and

USERRA.

    57.       As a result, Plaintiff has suffered, and continues to suffer, emotional distress,

embarrassment, humiliation, stress, and anxiety.




                                                8
     58.       As a further result of the foregoing, Plaintiff has suffered economic damages

 including but not limited to lost past and future earnings.

     59.       Plaintiff seeks the recovery of all damages available to her under the law, including

 compensatory damages, punitive damages, liquidated damages, and all economic damages

 including lost benefits, backpay, and front pay, plus attorneys’ fees and costs.

                  FIRST CAUSE OF ACTION AGAINST DEFENDANT:
                 CAREGIVER DISCRIMINATION UNDER THE NYCHRL

       60.     Plaintiff repeats and re-alleges the allegations set forth in the preceding

paragraphs.

       61.     Pursuant to NYC Adim. Code § 8-107, “[i]t shall be an unlawful discriminatory

practice . . . [f]or an employer or an employee or agent thereof, because of the actual or perceived

. . . caregiver status . . . [t]o refuse to hire or employ or to bar or to discharge from employment

such person; or . . . [t]o discriminate against such person in compensation or in terms, conditions

or privileges of employment.”

       62.     Pursuant to NYC Adim. Code § 8-102, “[t]he term ‘caregiver’ means a person who

provides direct and ongoing care for a minor child or a care recipient.” Moreover, “[t]he term

‘covered relative’ means a caregiver’s child.”

       63.     Plaintiff’s role as a parent and primary caretaker of her seven-year-old son, to

whom she provides direct and ongoing care for, constitutes “caregiver status” within the meaning

of the NYCHRL.

       64.     Defendant knew or should have known of Plaintiff’s status as a caregiver.

       65.     Defendant engaged in an unlawful discriminatory practice by treating Plaintiff less

well because of her status as a caregiver, refusing and/or failing to provide Plaintiff with a schedule

modification because of her status as a caregiver, by maintaining an unlawful policy and practice



                                                  9
of making schedule accommodations solely for educational or religious purposes, and by

retaliating against and terminating her due to her status as a caregiver.

       66.     Defendant’s actions were undertaken in conscious disregard of Plaintiff’s rights and

violate the NYCHRL.

       67.     Based on the foregoing, Defendant is liable to Plaintiff in an amount to be

determined at trial, for all damages permitted under the law including but not limited to

compensatory damages, punitive damages, back pay, front pay, interest, attorneys fees, and costs.

               SECOND CAUSE OF ACTION AGAINST DEFENDANT:
           UNIFORMED SERVICE DISCRIMINATION UNDER THE USERRA

     68.       Plaintiff repeats and re-alleges the allegations set forth in the preceding paragraphs.

     69.       Pursuant to 38 USC § 4311(a), “[a] person who is a member of, applies to be a

member of, performs, has performed, applies to perform, or has an obligation to perform service

in a uniformed service shall not be denied initial employment, reemployment, retention in

employment, promotion, or any benefit of employment by an employer on the basis of that

membership, application for membership, performance of service, application for service, or

obligation.”

     70.       Pursuant to 38 USC § 4311(b), “[a]n employer may not discriminate in employment

against or take any adverse employment action against any person because such person (1) has

taken an action to enforce a protection afforded any person under this chapter [38 USCS §§ 4301

et seq.], . . . or (4) has exercised a right provided for in this chapter [38 USCS §§ 4301 et seq.].”

     71.       Further, “[a]n employer shall be considered to have engaged in actions prohibited—

(1) under subsection (a), if the person’s . . . service . . . or obligation for service . . . is a motivating

factor in the employer’s action, unless the employer can prove that the action would have been

taken in the absence of such . . . service . . . or obligation for service; or (2) under subsection (b),



                                                    10
if the person’s . . . exercise of a right provided for in this chapter [38 USCS §§ 4301 et seq.], is

a motivating factor in the employer’s action, unless the employer can prove that the action would

have been taken in the absence of such person’s . . . exercise of a right.”

    72.       Plaintiff is a member of the uniformed service.

    73.       Plaintiff’s mandatory military service constitutes an obligation to perform service

as a uniformed service member.

    74.       Defendant violated section 4311 of the USERRA by unlawfully discriminating

against Plaintiff in the terms and conditions of her employment, refusing to reemploy her

immediately upon her return from mandatory military service, and by terminating her because of

mandatory military service.

    75.       Upon information and belief, Defendant’s failure and/or refusal to reemploy

Plaintiff, termination of Plaintiff, and discrimination against Plaintiff constitutes a willful

violation of the USERRA.

    76.       Based on the foregoing, Defendant is liable to Plaintiff in an amount to be

determined at trial, for all damages permitted under the law including but not limited to lost

earnings and other benefits of employment, back pay, front pay, liquidated damages, interest,

attorneys fees, and costs.

                  THIRD CAUSE OF ACTION AGAINST DEFENDANT:
                   FAILURE TO REEMPLOY UNDER THE USERRA

    77.       Plaintiff repeats and re-alleges the allegations set forth in the preceding paragraphs.

    78.       Section 4312 of USERRA provides, subject to certain requirements that are

satisfied here, that “any person whose absence from a position of employment is necessitated by

reason of service in the uniformed services shall be entitled to the reemployment rights and

benefits and other employment benefits of [USERRA].”



                                                11
       79.    Plaintiff provided advanced notice to Defendant of her uniformed service.

       80.    Plaintiff returned to work in a timely manner after conclusion of her uniformed

service.

       81.    Defendant violated section 4311 of USERRA by refusing and/or failing to

reemploy her immediately upon her return from mandatory uniformed service and for terminating

her.

       82.    Upon information and belief, Defendant’s failure and/or refusal to reemploy

Plaintiff in violation of the USERRA was willful.

       83.    Based on the foregoing, Defendant is liable to Plaintiff in an amount to be

determined at trial, for all damages permitted under the law including but not limited to lost

earnings and other benefits of employment, back pay, front pay, liquidated damages, interest,

attorneys fees, and costs.

                FOURTH CAUSE OF ACTION AGAINST DEFENDANT:
             MILITARY STATUS DISCRIMINATION UNDER THE NYSHRL

       84.    Plaintiff repeats and re-alleges the allegations set forth in the preceding paragraphs.

       85.    Pursuant to the NYSHRL, it is unlawful “[f]or an employer, because of an

individual’s … military status … to discharge from employment such individual or to

discriminate against such individual in compensation or in terms, conditions or privileges of

employment.” NYSHRL § 296(1)(a).

       86.    Defendant knew or should have known of Plaintiff’s military status.

       87.    Defendant engaged in an unlawful discriminatory practice by treating her less well

because of her military status and terminating her due to her military status.

       88.    Defendant’s actions were undertaken in conscious disregard of Plaintiff’s rights and

violate the NYSHRL.



                                                12
     89.       By the foregoing reasons, Defendant is liable to Plaintiff in an amount to be

determined at trial, for all damages permitted under the law including but not limited to

compensatory damages, punitive damages, back pay, front pay, interest, attorneys fees, and costs.

                FIFTH CAUSE OF ACTION AGAINST DEFENDANT:
           UNIFORMED SERVICE DISCRIMINATION UNDER THE NYCHRL

     90.       Plaintiff repeats and re-alleges the allegations set forth above.

     91.       Pursuant to the NYCHRL, it is unlawful “[f]or an employer, because of the actual

     or perceived … uniformed service … of any person … to discharge from employment such

     person or to discriminate against such person in compensation or in terms, conditions or

     privileges of employment.” NYC Admin. Code. § 8-107(1)(a) and § 8-107(1)(a)(2).

     92.       Defendant knew or should have known of Plaintiff’s status as a member uniformed

service.

     93.       Defendant engaged in an unlawful discriminatory practice by treating her less well

because of her uniformed service status and terminating her due to her uniformed service status.

     94.       Defendant’s actions were undertaken in conscious disregard of Plaintiff’s rights and

violate the NYCHRL.

     95.       By the foregoing reasons, Defendant is liable to Plaintiff in an amount to be

determined at trial, for all damages permitted under the law including but not limited to

compensatory damages, punitive damages, back pay, front pay, interest, attorneys fees, and costs.

     WHEREFORE, Plaintiff demands judgment:

     (1)       on her first cause of action against Defendant in an amount to be determined at

trial, plus attorneys’ fees and costs;

     (2)       on her second cause of action against Defendant, in an amount to be determined at

trial, plus attorneys’ fees and costs;



                                                 13
     (3)       on her third cause of action against Defendant, in an amount to be determined at

trial, plus attorneys’ fees and costs;

     (4)       on her fourth cause of action against Defendant, in an amount to be determined at

trial, plus attorneys’ fees and costs;

     (5)       on her fifth cause of action against Defendant, in an amount to be determined at

trial, plus attorneys’ fees and costs;

     (6)       such other and further relief the Court deems just and proper.


Dated: New York, New York
       March 23, 2021

                                             VIRGINIA & AMBINDER, LLP
                                             By: ___/s/ LaDonna M. Lusher______
                                                    LaDonna M. Lusher, Esq.
                                                    Alanna Sakovits, Esq.
                                                    40 Broad St., 7th Floor
                                                    New York, New York 10004
                                                    (212) 943-9080
                                                    llusher@vandallp.com
                                                    Attorneys for Plaintiff




                                               14
